Exhibit 10.13.2

 

LOGO [g4681411.jpg]

November 9, 2012

Mr. Brian Bell

15 Colony Court

Stamford, CT 06905

 

  Re: Addendum to Employment Agreement between ORBCOMM Inc. and Brian Bell dated
November 8, 2010 (the “Employment Agreement”)

Dear Brian:

Per discussions of our severance arrangements under the Employment Agreement,
this letter is an offer by ORBCOMM Inc. (the “Company”) to amend the Employment
Agreement as provided below. You may accept this offer by signing and returning
the revised General Release attached to this letter within twenty-one (21) days
from your receipt of it.

Subject to your execution and return of the attached General Release (the
“Release”), and the Release becoming effective in accordance with its terms not
later than the 60th day following the termination of your employment, clause (i)
of the first sentence of section 4(e) of the Employment Agreement is amended to
provide as follows: “you will be entitled: (i) to receive, as severance
payments, one hundred eighty (180) days of your final Base Salary (as defined in
the Employment Agreement, payable in accordance with the Company’s payroll
schedule in effect from time to time (the “Severance Payments”).”

In addition to the Severance Payments, the Company will, subject to your
execution and delivery of the Release as described above, reinstate the award of
25,000 time-based Stock Appreciation Rights granted pursuant to the applicable
Stock Appreciation Rights Award Agreement (“SAR Award Agreement”), which
otherwise would be deemed automatically terminated on termination of your
employment under that SAR Award Agreement. These reinstated SARs would then vest
as originally scheduled on December 31, 2012, in the same manner and on the same
terms as if you were then still an employee of the Company.

Except as otherwise expressly set forth above, the terms and conditions of both
the Employment Agreement and SAR Award Agreement shall remain in full force and
effect in accordance with their respective terms.

 

ORBCOMM Inc.

2115 Linwood Avenue, Suite 100, Fort Lee, NJ 07024

   22265 Pacific Boulevard, Suite 200, Dulles, VA 20166

Telephone: 201-363-4900

   Telephone: 703-433-6300

Facsimile: 703-433-6400

   Facsimile: 703-433-6380

www.orbcomm.com



--------------------------------------------------------------------------------

Mr. Brian Bell

November 9, 2012

Page -2-

Should you or your counsel have any questions regarding these amended severance
terms, please feel free to contact me at (703) 433-6361.

Sincerely,

 

LOGO [g4681412.jpg]

Christian Le Brun

General Counsel

Agreed and accepted:

/s/ Brian J. Bell Brian J. Bell

Date: November 9, 2012